SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 November 30, 2010 Date of Report (date of earliest event reported) LEGEND OIL AND GAS, LTD. (Exact name of registrant as specified in its charter) Colorado 000-49752 84-1570556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer I.D. Number) 601 Union Street, Suite 4500 Seattle, WA 98101 (Address of principal executive offices) Registrant’s telephone number, including area code: (206) 838-9735 SIN Holdings, Inc. (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On November 30, 2010, Legend Oil and Gas, Ltd. (the “Company”) issued a press release regarding the Company’s acquisition of Piqua Petro, Inc. in Piqua, Kansas, as well as the Company’s name change from SIN Holdings, Inc. and 19 for 1 forward split. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of Legend Oil and Gas, Ltd. dated November 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: December 2, 2010 SIN HOLDINGS, INC. /s/ James Vandeberg By: James Vandeberg Chief Financial Officer, Secretary and Director
